Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 64-67, 69-79, and 91-96 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
 Claim 64 is indefinite for respectively reciting ‘the body comprises a second surface, the interface being arranged so that the optical signal enters or exits the body through the first surface or the second surface, the first surface and the second surface being opposing surfaces’ as such limitation is not cited in the specification and contrary to the applicant’s assertion that this limitation is cited in page 14, lines 21-25 and “previous claim 67”, such citing is directed to fig. 1 in which there no opposing surfaces as claimed and there is no such citing in the specification page 14, lines 21-25, and while claim 67 is directed to another embodiment with curved surface(s) different than fig. 1, and thus making the scope of the claim indefinite.  Noting that the scope of the claim should concise and without any ambiguity. 

Claims 65-67, 69-79, and 91-96 are rejected because of dependency. 
Note that the application does not teach the first surface and the second surface being opposing surfaces in combination with other cited limitations as claimed; however, the rejection is currently held in abeyance depending to further correction and clarity of the scope of the invention that may leads to allowance of the application.  

Response to Argument
	
Applicant’s argument filed on  4/4/22 have been fully considered but they are mooted since the scope of the claim is indefinite and that the claimed limitation as cited not taught by the cited prior art. 

      Applicant is kindly advised to appropriately correct and narrow the scope of the invention through optical features, and not through method/process-steps and mixtures embodiments to avoid USC112b rejection,  in order to facilitate allowance of the application.  

THIS ACTION IS MADE FINAL

This action in response to applicant’s amendment made FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883